NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        OCT 4 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 FRANCIS PATRICK SAITTA,                          No.    15-16155

                   Plaintiff-Appellant,           D.C. No. 4:14-cv-02074-JGZ

   v.
                                                  MEMORANDUM*
 TUCSON UNIFIED SCHOOL DISTRICT,

                   Defendant-Appellee.

                     Appeal from the United States District Court
                              for the District of Arizona
                     Jennifer G. Zipps, District Judge, Presiding

                           Submitted September 27, 2016**

Before:       TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        Francis Patrick Saitta appeals pro se from the district court’s summary

judgment in his employment discrimination action alleging a disparate impact

claim under the Age Discrimination in Employment Act (“ADEA”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Johnson v. Henderson,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
314 F.3d 409, 413 (9th Cir. 2002), and we affirm.

      The district court properly granted summary judgment because Saitta failed

to raise a genuine dispute of material fact as to whether defendant’s hiring practice

produced an age-based disparate impact. See Stockwell v. City & County of San

Francisco, 749 F.3d 1107, 1115 (9th Cir. 2014) (disparate impact claimant “must

demonstrate a statistical disparity affecting members of the protected group”); see

also Rose v. Wells Fargo & Co., 902 F.2d 1417, 1421 (9th Cir. 1990) (“[P]laintiff

must actually prove the discriminatory impact at issue, rather than merely an

inference of discriminatory impact.”).

      AFFIRMED.




                                          2                                     15-16155